Case 1:21-cv-00217-EK-SJB Document 18-1 Filed 09/01/21 Page 1 of 2 PageID #: 145




           Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                         Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                                                       September 1, 2021
 VIA E-MAIL
 Levin-Epstein & Associates, P.C.
 Attn: Jason Mizrahi, Esq.
 60 East 42nd Street
 Suite 4700
 New York, NY 10165

          Re:    Rodea v. New York Diner, Inc., et ano.
                 Case No.: 1:21-cv-217 (ERK) (SJB)
                 Plaintiff’s Response to Defendants’ Deficiency Letter

 Jason:

         As you are aware, this office represents the Plaintiff Jose Eduardo Rodea (hereinafter
 “Plaintiff”) in the above-referenced case. Plaintiff writes in response to your August 11, 2021
 deficiency letter.

 I(A). Verification

        Plaintiff inadvertently failed to include a verification upon serving his responses. Plaintiff
 has signed the Verification page but has not sent it yet. I will send it over as soon as I receive the
 signed copy.

 I(B) & I(C). “Boiler-Plate Objections”

         Notwithstanding the general and specific objections to each interrogatory, Plaintiff is not
 in possession, custody, or control of any further responsive information, nor is Plaintiff
 withholding any responsive information based on the foregoing objections. Plaintiff does not
 agree to withdraw any such objections as the issue is moot.

 I(D). Objections as to Privilege

          Please see attached privilege log.

 I(E). Supplementation
Case 1:21-cv-00217-EK-SJB Document 18-1 Filed 09/01/21 Page 2 of 2 PageID #: 146




        Plaintiff merely reserved the right to supplement responses should any additional
 information come to light as part of his continuing obligation to comply with discovery. Plaintiff’s
 responses are otherwise complete.
        Further, your deficiency letter refers to a different case, as this case was commenced on
 January 14, 2021, just seven months ago – not in November 2019, one year and four months ago,
 as you claim.

 II(A) and II(B). “Boiler-Plate” Objections

         Notwithstanding the general and specific objections to each request for the production of
 documents, Plaintiff is not in possession, custody, or control of any further responsive documents,
 nor is Plaintiff withholding any responsive documents based on the foregoing objections. Plaintiff
 does not agree to withdraw any such objections as the issue is moot.

 II(C). Objections as to Privilege

        Please see attached privilege log.

 II(D). Supplementation

        Plaintiff merely reserved the right to supplement responses should any additional
 documents are found as part of his continuing obligation to comply with discovery. Plaintiff’s
 responses are otherwise complete.

 Conclusion

        Please let me know whether you nonetheless wish to meet and confer once more in the
 event you plan to seek relief from the Court notwithstanding this correspondence.


 Dated: Forest Hills, New York
        September 1, 2021                             Regards,

                                                      SHALOM LAW, PLLC

                                                      /s/ Jonathan Shalom
                                                       Jonathan Shalom, Esq.
                                                       105-13 Metropolitan Avenue
                                                       Forest Hills, NY 11375
                                                       Jonathan@ShalomLawNY.com
                                                       (718) 971-9474 (office)

                                                      Attorneys for Plaintiff
